DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 10, 11, 13, 15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US Pub. No. 2005/0211072).
Consider claim 1. Lu et al. teaches a method for determining an accurate measure length and a corresponding musical tempo of a digital audio track (paras. 0040-0042 describe determining a bar/measure length of music for a corresponding tempo, wherein the bar length corresponds to an estimated tempo), the method comprising: detecting a plurality of peaks and peak locations in a waveform of the digital audio track (paras. 0040 and 0041 describe estimating a bar length by determining positions of a plurality of peaks and determining whether the peaks are regularly spaced along a period; fig. 4 shows estimating measure of a musical segment by determining whether peaks are located at regularly spaced intervals); estimating a first tempo of said digital audio track (para. 0033 and 0034 describe estimating the tempo of musical segments; paras. 0046-0048 describe determining a plurality of tempos for musical segments); dividing the digital audio track into a first plurality of measures (para. 0042 describes dividing a musical segment into a measure/bar which can have a 3/4 or 4/4 time signature; fig. 8 shows different musical segments are analyzed), wherein the length of each of the first plurality of measures is based on the first tempo (para. 0042 describes the bar length corresponds to an estimated tempo); determining the distances between a beginning of each of the first plurality of measures and each peak location within said first plurality of measures (para. 0041 describes a given bar/measure of a musical segment is determined based on whether peaks are regularly spaced along a period; fig. 4 shows the peaks within a 4/4 measure are spaced apart at a distance that coincides with the period beginning within each bar/measure); determining a first number of peaks having the same distance from the beginning of each of the first plurality of measures containing each peak location (para. 0041 describes a determining whether the peaks are regular spaced along a period within the bar/measure, wherein the peaks occur at the beginning of each period of the bar/measure); estimating a second tempo of said digital audio track; dividing the digital audio track into a second plurality of measures, wherein the length of each of the second plurality of measures is based on the second tempo (paras. 0033 and 0034 describe estimating tempo of musical segments; paras. 0046-0048 describe determining a plurality of tempos for musical segments); determining the distances between a beginning of each of the second plurality of measures and each peak location within said second plurality of measures (para. 0041 describes a given bar/measure of a musical segment is determined based on whether peaks are regularly spaced along a period; fig. 4 shows the peaks within a 4/4 measure are spaced apart at a distance that coincides with the period beginning within each bar/measure); determining a second number of peaks having the same distance from the beginning of each of the second plurality of measures containing each peak location (para. 0041 describes a determining whether the peaks are regular spaced along a period within the bar/measure, wherein the peaks occur at the beginning of each period of the bar/measure); and estimating the accurate measure length and determining the corresponding musical tempo based on the greater of the first number of peaks and the second number of peaks (para. 0040 describes determining a bar/measure length of music for a corresponding tempo; para. 0041 describes determining the bar length based on a maximum of a plurality of peaks P1, P2, and P3, which are spaced at regular intervals within the measure; para. 0042 describes the bar length corresponds to an estimated tempo).
Consider claim 2. Lu et al. teaches the method of claim 1, wherein, when the first number of peaks is greater than the second number of peaks, the accurate measure length corresponds to the first tempo (para. 0041 describes determining the bar length based on a maximum of a plurality of peaks P1, P2, and P3, which are spaced at regular intervals within the measure; para. 0042 describes the bar length corresponds to an estimated tempo).
Consider claim 4. Lu et al. teaches the method of claim 1, further comprising generating the waveform of the digital audio track by downsampling the digital audio track (para. 0035 describes performing downsampling on the musical clip).
Consider claim 6. Lu et al. teaches the method of claim 1, wherein estimating the accurate measure length is further based on one or more frequencies of sound energy associated with each peak location of the plurality of peak locations (para. 0034 describes analyzing a musical clip using the energy variance; para. 0041 describes the bar length being determined based on a maximum of a plurality of peaks P1, P2, and P3, which are spaced at regular frequency intervals within the measure).
Consider claim 10. Lu et al. teaches all claimed limitations as  stated above. Lu et al. further teaches a system comprising a processor and a non-transitory computer-readable storage medium storing instructions (para. 0021 and 0022 describe a processor executing instructions stored in a memory).
Claims 11, 13, 15, and 21 are rejected using similar reasoning as corresponding claims above.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Pub. No. 2005/0211072) in view of Shiraishi et al. (US Pub. No. 2006/0185501).
Consider claim 3. Lu et al. teaches all claimed limitations as stated above, except generating the waveform of the digital audio track by passing the digital audio track through at least one bandpass filter.
However, Shiraishi et al. teaches generating the waveform of the digital audio track by passing the digital audio track through at least one bandpass filter (para. 0131 describes processing the audio track using a bandpass filter).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to generate the waveform of the digital audio track by passing the digital audio track through at least one bandpass filter, in order to accurately determine musical tempo as suggested by the prior art.
Claim 12 is rejected using similar reasoning as corresponding claim 3 above.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Pub. No. 2005/0211072) in view of Shields et al. (US Pub. No. 2007/0147625). 
Consider claim 5. Lu et al. teaches all claimed limitations as stated above, except wherein estimating the accurate measure length is further based on the sound pressure level associated with each peak location of the plurality of peak locations.
However, Shields et al. teaches wherein estimating the accurate measure length is further based on the sound pressure level associated with each peak location of the plurality of peak locations (para. 0018 describes utilizing sound pressure levels for processing audio signals).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein estimating the accurate measure length is further based on the sound pressure level associated with each peak location of the plurality of peak locations, in order to improve quality of assessing audio characteristics as suggested by the prior art.
Claim 14 is rejected using similar reasoning as corresponding claim 5 above.

Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Pub. No. 2005/0211072) in view of Laroche (US Pat. No. 6,316,712). 
Consider claim 7. Lu et al. teaches all claimed limitations as stated above, except determining downbeat locations to be the peak locations contained within the first plurality of measures and having the greatest number of peaks at the peak locations relative to other peak locations.
However, Laroche teaches determining downbeat locations to be the peak locations contained within the first plurality of measures and having the greatest number of peaks at the peak locations relative to other peak locations (col. 3, lines 14 and 15 describe determining the location of a downbeat location to tempo detection).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to determine downbeat locations to be the peak locations contained within the first plurality of measures and having the greatest number of peaks at the peak locations relative to other peak locations, in order to enhance the efficiency and accuracy of estimating a musical tempo as suggested by the prior art.
Claims 9, 16, and 18 are rejected using similar reasoning as corresponding claim 7 above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Pub. No. 2005/0211072) in view of Laroche (US Pat. No. 6,316,712) in further view of Shields et al. (US Pub. No. 2007/0147625).
Consider claim 8. Lu et al. teaches all claimed limitations as stated above, except determining downbeat locations based on the number of peaks at peak locations contained within the first plurality of measures and the sound pressure level of the peaks at the peak locations.
However, Laroche teaches determining downbeat locations based on the number of peaks at peak locations contained within the first plurality of measures (col. 3, lines 14 and 15 describe determining the location of a downbeat location to tempo detection).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to determine downbeat locations based on the number of peaks at peak locations contained within the first plurality of measures, in order to enhance the efficiency and accuracy of estimating a musical tempo as suggested by the prior art.
Neither, Lu et al., nor Laroche teach determining the sound pressure level of the peaks at the peak locations.
However, Shields et al. teaches determining the sound pressure level of the peaks at the peak locations (para. 0018 describes utilizing sound pressure levels of the for processing audio signals).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to determine the sound pressure level of the peaks at the peak locations, in order to improve quality of assessing audio characteristics as suggested by the prior art.
Claim 17 is rejected using similar reasoning as corresponding claim 8 above.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Pub. No. 2005/0211072) in view of Eugene et al. (US Pub. No. 2003/0183064). 
Consider claim 19. Lu et al. teaches all claimed limitations as stated above, except wherein the system is a DJ media player.
However, Eugene et al. teaches wherein the system is a DJ media player (para. 0002 describes a DJ media player).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein the system is a DJ media player, in order to allow media player devices to more efficiently determining musical characteristics as suggested by the prior art.
Consider claim 20. Lu et al. teaches all claimed limitations as stated above, except wherein a user selects the digital audio track based on the corresponding musical tempo.
However, Eugene et al. teaches wherein a user selects the digital audio track based on the corresponding musical tempo (para. 0019 and 0020 describe transitioning between songs, wherein a musical transition is based on a tempo).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein a user selects the digital audio track based on the corresponding musical tempo, in order to allow media player devices to more efficiently determining musical characteristics as suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foote et al. (US Pub. No. 2003/0205124) discloses a method for measuring the similarity between the beat spectra of two or more audio works
Kim (US Pub. No. 2007/0180980) discloses an apparatus for estimating a tempo.
Sumita (US Pub. No. 2008/0034948) discloses allowing beats to be detected in the entire musical piece more correctly.
Biswas et al. (US Pub. No. 2012/0215546) discloses methods and systems for estimating the tempo of a media signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484